     Case 1:18-cv-00434-NONE-JLT Document 57 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11 JACK JOHNSON III,                                No. 1:18-cv-0434-NONE-JLT (PC)

12                 Plaintiff,
                                                    ORDER ADOPTING FINDINGS AND
13                 v.                               RECOMMENDATIONS TO DISMISS
14 PTS OF AMERICA, et al.,                          DEFENDANT JOHN DOE

15                 Defendants.                      (Doc. No. 46)

16                                                  CASE TO REMAIN OPEN
17

18         Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

19 under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

20 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21         On December 2, 2020, the magistrate judge filed findings and recommendations to

22 dismiss defendant John Doe because plaintiff has failed to identify the Doe defendant after

23 having been directed to submit relevant identification information. (Doc. No. 46.) The findings

24 and recommendations were served on plaintiff and contained notice to plaintiff that any

25 objections to the findings and recommendations were to be filed within fourteen days. Plaintiff

26 has not filed objections to the findings and recommendations.

27 /////

28 /////

                                                      1
     Case 1:18-cv-00434-NONE-JLT Document 57 Filed 03/22/21 Page 2 of 2


 1         The court has reviewed the file and finds the findings and recommendations to be
 2 supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

 3 ORDERED that:

 4         1. The findings and recommendations filed December 2, 2020 (Doc. No. 46), are adopted
 5 in full; and

 6         2. Defendant John Doe is dismissed from this action pursuant to Federal Rule of Civil
 7 Procedure 4(m).

 8
     IT IS SO ORDERED.
 9

10     Dated:     March 19, 2021
                                                   UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
